Mr. Justice Waterman delivered the opinion of the Court. Cases within the reason, but not within the words, of the statute of limitations, are not barred. Bedell v. Jenney, 4 Gil. 193. In order to take a case out of the statute of limitations, there must be a promise to pay the debt, but such promise may be implied from an unqualified admission that the debt is due and unpaid. Ayers v. Richards, 12 Ill. 146; Parsons v. C. I. C. & I. Co. of La Salle, 38 Ill. 430; Norton v. Colby, 52 Ill. 198; Carroll v. Forsythe, 69 Ill. 127; Homer v. Starkey, 27 Ill. 13; Sennott v. Homer, 30 Ill. 429; Wooters v. King, 54 Ill. 343; Hayward v. Gunn, 4 Ill. App. 161. The letter written by appellee, February 2, 1890, is an unqualified acknowledgment of the debt represented by appellant’s note, and an intention to pay the same; so too, is the letter written March 18, 1892. That the note in suit is the note mentioned in each of these letters, was admitted upon the trial of the cause. The letters offered in evidence should have been admitted. The judgment of the Circuit Court is reversed, and the cause remanded.